DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing October 16, 2020.  Claims 1 – 20 are pending.  Claims 1-20 are subject to a restriction and species requirement, and Applicant elected Group I (claims 1-13), Species A (Figs. 2A-2C) and subspecies E (Figs. 4A-4B) for examination.  Group I includes Claims 1-13 and 16-20 and the Species Election of Species A (Figs. 2A-2C) and subspecies E (Figs. 4A-4B), corresponding to Claims 1-13.  Thus, claims 1-7 have been examined on the merits and claims 8-20 are withdrawn from consideration.  Claims 8-13 have been withdrawn from consideration, as being drawn to a patentably distinct species for the reasons set forth in the restriction requirement mailed 6/24/2022 as well as the reasons found below. 
Election/Restrictions
Applicant’s election on page 1 of claims 1-13 with traverse, corresponding to Group I and Species A; drawn to a left and right cutout with a triangular with two center circular cut-outs and sub species E; drawn to an inner padding layer, with two cut out and a smooth front, in the reply filed August 11, 2022 is acknowledged. The traversal is on the ground(s) that the restriction fails to provide sufficient justification for this species and sub-species restriction and these species are not obvious variants of each other based on the current record.  
  Please see bolded language which provides the patentably distinct variants of each species.  Examiner notes that each patentably distinct feature for each variant was identified for each species and sub species and a description as to how the divergent subject matter would require a different field of search based on their divergent subject matter.  Each species was identified by its patentably distinct features and therefore,  
this argument is not found persuasive because: there is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply: (1) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; (2) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) based on the differences specifically outlined in the Election/Requirement for the Species, Sub-Species, and Sub-Sub-Species.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2022.
Applicant’s Claim 8 regarding a first and second portion is drawn to Species B, which is a non-elected species (Figures 3A-3C).  Therefore, Claim 8 and dependent claims 9-13 have been withdrawn from consideration as being drawn to a non-elected species. Therefore claims 8-13 are withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "112" , "216" , "302" and "812" have been used to designate “relief cutout”.  The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.  Applicant has four different reference characters that represent the exact same part of the invention.  Applicant should update the drawings to have each reference character represent a different part of the invention.  See: 37 CFR 1.84(p)(4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to because: The specification uses “ARIAPRENE ®”, “EVLON ®”,  without capitalizing all letters. (See paragraph 0034), which is a trade name or a mark used in commerce, has been noted in this application The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “ARIAPRENE®”, “EVLON ®”.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: The specification is objected to for the use of the acronym TPE without first providing the meaning of the acronym. (See page 5, Paragraph 0032)   For examination purposes, TPE has been read as “Thermoplastic Elastomer”; however, providing a definition for an abbreviation or an acronym is important since applicant can be their own lexicographer.   

The disclosure is objected to because of the following informalities: The specification is objected to for the use of the acronym XPS without first providing the meaning of the acronym. (See page 6, Paragraph 0034)   For examination purposes, XPS has been read as “Expanded Polystyrene”; however, providing a definition for an abbreviation or an acronym is important since applicant can be their own lexicographer.   

The disclosure is objected to because of the following informalities: The specification is objected to for the use of the acronym TPU without first providing the meaning of the acronym. (See page 6, Paragraph 0034)   For examination purposes, TPU has been read as “Thermoplastic Polyurethane”; however, providing a definition for an abbreviation or an acronym is important since applicant can be their own lexicographer.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 6,481,024 B1 to GRANT (herein after "Grant").
As to Claim 1, Grant discloses a chincup (10) comprising: a shell (See Annotated Figures 1 & 2 of Grant, teaching shell (outer Shell 13), the shell comprises an external surface (See Annotated Figure 8 of Grant, teaching and external and inner surface of shell 13), an inner surface (See Annotated Figure 8 of Grant, teaching and external and inner surface of shell 13).

    PNG
    media_image1.png
    523
    819
    media_image1.png
    Greyscale


 and a recessed relief cutout (See Annotated Figure 2 and Col. 8, Lines 17-31 of Grant) (In regards to the claimed process steps of a (cut out) reciting how the product (recessed relief) is formed, no additional patentable weight is granted to these steps in that the interpretation of product by process claims is not limited to the manipulations of the recited steps, only to the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113., the recessed relief cutout positioned on a top region of the shell (See Figure 2 of Grant); a first padding layer (inner member 55), the first padding layer comprising a first padding material (See Col. 7, Lines 13 - 38 , teaching polyethylene foam), 

    PNG
    media_image2.png
    677
    813
    media_image2.png
    Greyscale

the first padding layer disposed within the recessed relief cutout  (See Annotated Figures 2 & 4 of Grant); and a second padding layer (inner member 80), the second padding layer comprising a second padding material (See Col. 8, Lines 45-65 (member 89), “member 89 comprises a material with a density lower than that of inner member 55. Suitable low-density 55 materials for use in this alternative embodiment include polyolefin foam.), the second padding layer being coupled to the inner surface of the shell (See Figure 4 of Grant)  

    PNG
    media_image3.png
    949
    767
    media_image3.png
    Greyscale

As to Claim 2, Grant discloses the chincup of claim 1, wherein the chincup further comprises a chincup strap (See Figure 2 of Grant, "Straps 35, 37, 39 and 41 are provided to secure chin strap 10 to helmet 11", teaching a chin cup strap), a sliding fastener (See Annotated Figure 2 of Grant), and a connection mechanism (See Annotated Figure 2 of Grant).  
As to Claim 3, Grant discloses the chincup of claim 1, wherein the shell comprise a deformable polymer material (See Col. 4, Lines 22-35, "Preferred embodiments of the outer shell include an outer surface, a substantially concave inner surface and first and second ends. The outer shell outer surface is shaped to aid in deflecting impact forces applied to the outer shell and is preferably substantially convex. Acrylonitrile butadiene styrene (ABS) plastic, polycarbonate and polystyrene are examples of suitable materials for use in making the outer shell").  Applicant discloses deformable polymer material as polycarbonate.).
As to Claim 4, Grant discloses the chincup of claim 1, wherein the first padding layer (inner member 55) and the second padding layer (member 88) comprise different materials (See Col. 8, Lines 45-65 (member 89) "member 89 comprises a material with a density lower than that of inner member 55. Suitable low-density materials for use in this alternative embodiment include polyolefin foam. Member 89 shown in FIGS. 7 and 7A may be either integral with or attached to inner member 55 along outer surface 61 with adhesive 90").  
As to Claim 5, Grant discloses the chincup of claim 1, wherein the first padding layer material is different from the second padding layer material comprises different materials (See Col. 7, Lines 13 - 38 , teaching polyethylene foam, teaching first density padding layer member) (See Col. 8, Lines 45-65 (member 89) "member 89 comprises a material with a density lower than that of inner member 55. Suitable low-density materials for use in this alternative embodiment include polyolefin foam. Member 89 shown in FIGS. 7 and 7A may be either integral with or attached to inner member 55 along outer surface 61 with adhesive 90").
 
As to Claim 7, Grant discloses the chincup of claim 1, wherein the chincup further comprising a first opening and a second opening, the first and second opening being spaced apart from the second opening (See Annotated Figure 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable United States Patent No. US 6,481,024 B1 to GRANT (herein after "Grant").
As to Claim 6, Grant discloses the chincup of claim 5,  the second padding layer material comprises a foam material (See Col. 7 Lines 21- 37 , "In the preferred embodiment shown, inner member 55 is a one-piece member conformed to fit the wearer's chin and is made of a foam material having a thickness sufficient to flex and compress thereby absorbing impact forces applied to chin strap 10).
 Grant does not explicitly teach wherein the first padding layer material comprises an elastic material.
Grant teaches chin cups and discloses wherein the padding layer material comprises an elastic material (See Col. 7 Lines 21- 37 , "In the preferred embodiment shown, inner member 55 is a one-piece member conformed to fit the wearer's chin and is made of a foam material having a thickness sufficient to flex and compress thereby absorbing impact forces applied to chin strap 10. Preferably inner member 55 is made of a material which is resilient and regains").  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first padding layer of Grant, wherein the first padding layer material comprises an elastic material, as taught by Grant, as this would be the simple substitution of one material for another with the reasonable expectation that one material would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art cited relates to the CHINCUP with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732               

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732